LAVERY, J.,
dissenting. I respectfully dissent from the majority’s opinion, which reverses the trial court’s dismissal of the plaintiffs appeal taken from an administrative decision of the defendant commissioner of motor vehicles.
I would conclude that the arresting police officer had more than sufficient evidence to warrant a person of reasonable caution to believe that the plaintiff had been operating her motor vehicle while under the influence of alcohol. The trial court and the motor vehicle hearing officer had the full report of the arresting officer when *133each determined that the arresting officer had probable cause to arrest the plaintiff for driving while under the influence of alcohol.
The report stated that the officer drove to Spruce Banks Road to investigate an accident. Upon his arrival, the officer met the plaintiff, who stated that she was driving her car west on Ives Street when she stopped on Spruce Banks Road to take a photograph. The plaintiff stated that she exited her vehicle, left the vehicle in gear and, thereafter, the vehicle rolled down the embankment into the Mill River. The officer smelled alcohol on the plaintiffs breath, observed her stagger as she stood and walked, and noticed that her eyes were glassy and bloodshot. The officer asked the plaintiff to submit to several field sobriety tests. She failed both the horizontal gaze nystagmus test and the alphabet test, and she refused to take the walk and turn test and the one leg stand test because she claimed that she had sustained injuries in a previous accident. The plaintiff informed the officer that she had not been drinking, but that she was heavily medicated. The report states that Phoebe Styron, the occupant of the home where the defendant sought help, also smelled alcohol on the plaintiffs breath. The report also discloses that the plaintiff later admitted that she had consumed wine that day from 2 to 2:30 p.m.
On the basis of the facts from the officer’s report, which was included in the administrative record of the commissioner of motor vehicles, there was probable cause for a reasonable person to believe that the plaintiff had been operating her vehicle while under the influence of alcohol. “Probable cause is a common sense, nontechnical concept. Probable cause exists when there are facts and circumstances within the officer’s knowledge, and of which he has trustworthy information, sufficient to justify the belief of a reasonable person that an offense has been or is being committed. *134. . . The probable cause test then is an objective one. . . . While probable cause requires more than mere suspicion . . . the line between mere suspicion and probable cause is often fine and that line necessarily must be drawn by an act of judgment formed in the light of the particular situation and with account taken of all the circumstances. . . . The process [of determining probable cause] does not deal with hard certainties, but with probabilities. Long before the law of probabilities was articulated as such, practical people formulated certain common-sense conclusions about human behavior; jurors as factfinders are permitted to do the same—and so are law enforcement officers. Finally, the evidence thus collected must be seen and weighed not in terms of library analysis by scholars, but as understood by those versed in the field of law enforcement. . . . We also note that the issue of the existence of probable cause does not turn on whether the defendant could have been convicted on the same available evidence. Probable cause deals with probabilities, not hard certainties. . . . State v. Pierog, 33 Conn. App. 107, 115-16, 634 A.2d 301 (1993).” (Internal quotation marks omitted.) State v. Leary, 51 Conn. App. 497, 500-501, 725 A.2d 328 (1999).
The plaintiffs admission that she had operated the vehicle, the detection of alcohol on her breath by both the officer and the witness who had assisted the plaintiff, her denial of drinking coupled with her later admission that she had consumed a quantity of wine earlier in the afternoon, her staggering, her glassy eyes and slurred speech, her failure of the two field sobriety tests and her allowing the vehicle to roll into the river provided the officer with probable cause to arrest the plaintiff for operating a motor vehicle while under the influence of alcohol. I would therefore affirm the judgment of the trial court.